Exhibit 10.5 BLACK HILLS CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN (As Amended and Restated effective January 1, 2010) 1.Purpose of Plan and Effective Date. The original effective date of this Black Hills Corporation Nonqualified Deferred Compensation Plan (“Plan”) was the 1st day of June, 1999. The purpose of the Plan is to provide benefits to a select group of management or highly compensated employees who contribute materially to the continued growth, development and future business success of the Company. It is the intention of the Company that this Plan shall be administered as an unfunded benefit plan established and maintained for a select group of management or highly compensated employees. This Plan is hereby amended and restated effective January 1, 2010.It is the intention of the Company that this Plan shall comply with Code Section 409A and the regulations issued thereunder effective January 1, 2009.During the period from January 1, 2005 though December 31, 2008, it is the intention of the Company to operate this Plan in reasonable good faith compliance with Code Section 409A and the interim guidance issued thereunder. The Plan is amended and restated effective January 1, 2010 to provide for non-elective employer contributions. 2.Definitions. For purposes of this Plan, the following phrases or terms have the indicated meanings unless otherwise clearly apparent from the context: (a)“Affiliate” shall meanany business organization or legal entity that directly or indirectly, controls, is controlled by or is under common control with the Company. For purposes of this definition, the term “control” (including the terms “controlling”, “controlled by”, and “under common control with”) includes the possession, direct or indirect, of the power to vote 50 percent or more of the voting equity securities, membership interest, or other voting interest, or to direct or cause the direction of the management and policies of such business organization or other legal entity, whether through the ownership of voting equity securities, membership interest, by contract, or otherwise. (b)“Base Salary” shall mean the compensation paid to a Participant by the Employer during a calendar year, including any compensation reduction under a cash or deferred arrangement under Section 401(k) of the Internal Revenue Code or under a flexible benefit program under Section 125 of the Internal Revenue Code but not including any amounts paid to the Participant as overtime, bonus, commission, or incentive compensation, nor reimbursements and expense allowances, fringe benefits, moving expenses, nonqualified deferred compensation, or welfare benefits. (c)“Base Salary Contribution” means that part of a Participant’s Base Salary that such Participant has elected to defer pursuant to Section 4.1. (d)“Beneficiary” shall mean the person, persons, or estate of a Participant, entitled to receive any benefits subsequent to the death of a Participant under a Beneficiary Designation form entered into in accordance with the terms of this Plan. (e)“Beneficiary Designation” shall mean the form of written agreement, by which the Participant names the Beneficiary(ies) under the Plan. (f)“Board of Directors” shall mean the Board of Directors of the Company. 1 (g)“Change in Control” shall mean a change in the ownership or effective control of the Company or a Subsidiary, or a change in the ownership of a substantial portion of the assets of the Company or a Subsidiary, as defined under Code Section 409A and the regulations issued thereunder. (h)“Code” shall mean the Internal Revenue Code of 1986, as amended. (i)“Commencement Date” shall mean the date specified in the Plan or, if applicable, the commencement date elected by the Participant’s pursuant to Section 7.3 or Section 7.4. (j)“Committee” shall mean the Compensation Committee of the Board of Directors. (k)“Company” shall mean Black Hills Corporation, a South Dakota corporation, with principal offices in the State of South Dakota, and any successor thereto. (l)"Controlled Group Member" shall mean any corporation which is a member of a controlled group of corporations (as defined in Code Section 414(b)) which includes the Company; any trade or business (whether or not incorporated) which is under common control (as defined in Code Section414(c)) with the Company; any organization (whether or not incorporated) which is a member of an affiliated service group (as defined in Code Section 414(m)) which includes the Company; and any other entity required to be aggregated with the Company pursuant to regulations underCode Section 414(o). (m)“Disability” or “Disabled” shall mean that a Participant (i) is receiving income replacement benefits for at least three months under an employer-sponsored accident and health plan because of any medically determinable physical or mental impairment that is expected to last at least 12 continuous months or result in death, or (ii) has been determined to be totally disabled by the Social Security Administration. (n)“Elective Account” shall mean the memorandum account established and maintained by the Company for each Participant with respect to the Participant’s total interest in the Plan resulting from the Participant’s Base Salary Contributions, Incentive Contributions, Performance Share Contributions and/or RSU Contributions plus the earnings thereon. (o)“Elective Contributions” shall mean a Participant’s Base Salary Contributions, Incentive Contributions, Performance Share Contributions and RS Contributions, as applicable. (p)“Employee” shall mean any person who is in the regular full-time employment of the Company or a Subsidiary, as determined by the personnel rules and practices of the Company or a Subsidiary. The term does not include persons who are retained by the Company or a Subsidiary solely as consultants. (q)“Employer” shall mean the Company and any Subsidiary that duly adopts the Plan, and any successor thereto. (r)“Excess Compensation” shall mean the amount by which a Participant’s Total Compensation exceeds the Participant’s Compensation (as defined in Section 11.4 of the RSP). (s)“Group A Participants” shall mean Participants who are listed on Appendix A. (t)“Group B Participants” shall mean Participants who are listed on Appendix B. 2 (u)“Incentive Contribution” shall mean that portion of a Participant’s incentive award under the Company’s Short Term Annual Incentive Plan (“STIP”) which the Participant has elected to defer under the STIP and under Section 4.2. (v)“Installments” shall mean substantially equal annual or monthly installment payments over a period of years designated by the Participant but not to exceed 15 years. If annual installments are elected, the first annual installment payment shall be made in cash to the Participant during the first 60 days of the Plan Year beginning after the Commencement Date specified in Section 6.1 or Section 7.1 or, if later, on the Commencement Date specified in the Participant’s election pursuant to Section 7.3 or 7.4. Subsequent annual installments shall be paid to the Participant during the first 60 days of subsequent Plan Years (or within 60 days after subsequent anniversaries of the Commencement Date specified in the Participant’s election pursuant to Section 7.3 or 7.4). If monthly installments are elected, the first payment shall be made during the first 60 days of the Plan Year beginning after the Participant’s Commencement Date specified in Section 6.1 or Section 7.1 or, if later, on the Commencement Date specified in the Participant’s election pursuant to Section 7.3 or 7.4 and shall include payments for each calendar month, if any, commencing between the payment date and the first day of the Plan Year following the Commencement Date specified in Section 6.1 or Section 7.1 (or the Commencement Date specified in the Participant’s election pursuant to Section 7.3 or 7.4, as applicable).Subsequent monthly payments shall be made to the Participant on the first day of each month. Subsequent to the first installment payment, accrued interest on the unpaid accumulated balance will be added to each subsequent payment based on amortization over the term of payment. The interest rate to be used shall be equal to the seven year United States Treasury Bond yield as determined on the Commencement Date. If the Participant dies after Installment payments begin, the remaining Account balance shall be paid to the Participant’s Beneficiary or Beneficiaries in a lump sum within 60 days after the Participant’s death or, if later, by the end of the Plan Year in which the Participant’s death occurred. An amount payable on a date specified in this Section shall be paid as soon as administratively feasible after such date; but no later than the later of (a)the end of the calendar year in which the Commencement Date occurs; or (b)the 15th day of the third calendar month following such Commencement Date (provided neither the Participant, nor the Beneficiary shall have a right to designate the taxable year of the payment). (w)“Key Employee” shall meana Participant who is a specified employee, as defined as in Code Section 409A and the regulations and other official guidance issued thereunder, and as determined in accordance with procedures established by the Committee. (x)“Non-elective Account” shall mean the memorandum account established and maintained by the Company for each Participant with respect to the Participant’s total interest in the Plan resulting from RSP Supplemental Contributions, Supplemental Matching Contributions, Supplemental Target Contributions, and/or Supplemental Retirement Contributions, as applicable, plus the earnings thereon. (y)“Non-elective Contributions” shall mean RSP Supplemental Contributions, Supplemental Target Contributions, Supplemental Retirement Contributions, and/or Supplemental Matching Contributions, as applicable. (z)"Omnibus Plan" shall mean the Omnibus Incentive Compensation Plan. (aa)“Participant” shall mean an Employee who is selected to participate in the Plan. (bb)“Performance Share Contributions” shall mean that portion of a Participant’s Performance Share Award under the Company’s Omnibus Plan which the Participant has 3 elected to defer under the Participant’s Performance Share Award Agreement and the Omnibus Plan and under Section 4.4. (cc)“Plan Year” shall mean the Plan’s accounting year of 12 months beginning on January 1 and ending on the following December 31. (dd)“RSP” shall mean the Black Hills Corporation Retirement Savings Plan, as amended from time to time. (ee)“RSP Supplemental Contributions” shall mean non-elective contributions equal to the amount, if any, of matching contributions that could not be allocated on behalf of a Group 2 Participant under the RSP due to the results of ADP/ACP testing for a calendar year.
